Name: Decision No 585/2014/EU of the European Parliament and of the Council of 15 May 2014 on the deployment of the interoperable EU-wide eCall service Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: transport policy;  cooperation policy;  communications;  organisation of transport;  land transport;  health
 Date Published: 2014-06-03

 3.6.2014 EN Official Journal of the European Union L 164/6 DECISION No 585/2014/EU OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 15 May 2014 on the deployment of the interoperable EU-wide eCall service (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Under Article 3(d) of Directive 2010/40/EU of the European Parliament and of the Council (3), the harmonised provision for an interoperable EU-wide eCall service constitutes a priority action (the eCall priority action) for the development and use of specifications and standards. (2) Pursuant to Articles 6 and 7 of Directive 2010/40/EU, the Commission is to adopt delegated acts as regards the specifications necessary to ensure the compatibility, interoperability and continuity for the deployment and operational use of intelligent transport systems (ITS) for the priority actions. (3) Commission Delegated Regulation (EU) No 305/2013 (4) establishes the specifications for the upgrading of the Public Safety Answering Point (PSAP) infrastructure required for the proper receipt and handling of eCalls using the 112 number, in order to ensure the compatibility, interoperability and continuity of the harmonised EU-wide eCall service. (4) Pursuant to Directive 2010/40/EU, the Commission is to present at the latest 12 months after the adoption of Delegated Regulation (EU) No 305/2013, where appropriate and after conducting an impact assessment including a cost-benefit analysis, a proposal to the European Parliament and the Council, in accordance with Article 294 of the Treaty on the Functioning of the European Union, on the deployment of the eCall priority action in accordance with the specifications laid down in Delegated Regulation (EU) No 305/2013. (5) It is expected that, by reducing the response time of the emergency services, the interoperable EU-wide eCall service will reduce the number of fatalities in the Union as well as the severity of injuries caused by road accidents. The interoperable EU-wide eCall service is also expected to bring savings to society by improving incident management and by reducing road congestion and secondary accidents. (6) In order to ensure the full functionality, compatibility, interoperability, continuity and conformity of the service throughout the Union, and to reduce the costs of implementation for the Union as a whole, all Member States should deploy the eCall priority action in accordance with the common specifications established in Delegated Regulation (EU) No 305/2013. That should be without prejudice to the right of each Member State to deploy additional technical means to handle other emergency calls. (7) Member States should ensure that data transmitted via the EU-wide eCall service are used exclusively to attain the objectives of this Decision. (8) As experience with other emergency calls systems has demonstrated, manually triggered eCalls may include a share of assistance calls. If necessary, Member States should be able to implement all appropriate technical and organisational means in order to filter those assistance calls so as to ensure that only real emergency calls are handled by eCall PSAPs. (9) Since not all Union citizens are familiar with the use of the EU-wide eCall service, its deployment should be preceded by an awareness-raising campaign supported by the Commission, explaining to citizens the benefits, functionalities and data protection safeguards of the new system. The campaign should take place in Member States and should aim at informing users on how to use the system properly and how to avoid false alarms. (10) In line with the recommendations made by the Working Party on the Protection of Individuals with regard to the Processing of Personal Data (the Article 29 Data Protection Working Party) in its Working document on data protection and privacy implications in eCall initiative, adopted on 26 September 2006, when deploying the eCall PSAP infrastructure, Member States are to ensure that the processing of personal data in the context of handling eCalls fully complies with the personal data protection rules provided for in Directive 95/46/EC of the European Parliament and of the Council (5) and in Directive 2002/58/EC of the European Parliament and of the Council (6). (11) Since eCalls are emergency calls, as defined in Delegated Regulation (EU) No 305/2013, the handling of those calls should be provided free of charge to users of the EU-wide eCall service. (12) Depending on the organisation of the handling of emergency calls in each Member State, such calls can be first received under the responsibility of a public authority or a private organisation recognised by the Member State concerned. In particular, eCalls can be dealt with in a different way depending on the type of eCall activation (manual or automatic). (13) In accordance with national procedures determined by the national authority concerned, data can be transferred to service partners, defined as public or private organisations recognised by national authorities that play a role in the handling of incidents related to eCalls (including road operators and assistance services), which should be subject to the same privacy and data protection rules as are applicable to the eCall PSAPs. (14) Since the objectives of this Decision, namely to ensure the coordinated and coherent deployment of the interoperable EU-wide eCall service and to guarantee the full functionality, compatibility, interoperability, continuity and conformity of the service throughout Europe, cannot be sufficiently achieved by the Member States and/or the private sector but can rather, by reason of their scale and effects, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality as set out in that Article, this Decision does not go beyond what is necessary in order to achieve those objectives, HAVE ADOPTED THIS DECISION: Article 1 1. Member States shall deploy on their territory, at least six months before the date of application of the Regulation of the European Parliament and of the Council concerning the type-approval requirements for the deployment of the eCall in-vehicle system and amending Directive 2007/46/EC and in any case no later than 1 October 2017, the eCall PSAP infrastructure required for the proper receipt and handling of all eCalls, if necessary purged of non-emergency calls, in accordance with the specifications laid down in Delegated Regulation (EU) No 305/2013, in order to ensure the full functionality, compatibility, interoperability, continuity and conformity of the interoperable EU-wide eCall service. 2. Paragraph 1 is without prejudice to the right of each Member State to organise its emergency services in a way which is most cost-effective and most appropriate to its needs, including the ability to reject calls that are not emergency calls and might not be handled by eCall PSAPs, in particular in the case of manually triggered eCalls. This paragraph and paragraph 1 are without prejudice to the right of each Member State to allow private organisations recognised by it to deal with the receipt and handling of some or all eCalls, in accordance with the specifications laid down in Delegated Regulation (EU) No 305/2013. 3. Member States shall ensure that data transmitted via the eCall service are used exclusively for the attainment of the objectives of this Decision. Article 2 Member States shall ensure that the handling of eCalls is provided free of charge to users of the EU-wide eCall service. Article 3 By 24 December 2015, Member States shall report to the Commission on the state of implementation of this Decision. In their reports, they shall include at least the list of competent authorities entrusted with the assessment of the conformity of operations of the eCall PSAPs with the requirements listed in Article 3 of Delegated Regulation (EU) No 305/2013, the list and geographical coverage of the eCall PSAPs, the description of the conformance tests and the description of the privacy and data protection protocols. Article 4 Member States shall ensure that eCalls can originate from anywhere in their territory, provided there is at least one public mobile wireless communications network available. Article 5 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 6 This Decision is addressed to the Member States. Done at Brussels, 15 May 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) OJ C 341, 21.11.2013, p. 47. (2) Position of the European Parliament of 15 April 2014 (not yet published in the Official Journal) and decision of the Council of 8 May 2014. (3) Directive 2010/40/EU of the European Parliament and of the Council of 7 July 2010 on the framework for the deployment of Intelligent Transport Systems in the field of road transport and for interfaces with other modes of transport (OJ L 207, 6.8.2010, p. 1). (4) Commission Delegated Regulation (EU) No 305/2013 of 26 November 2012 supplementing Directive 2010/40/EU of the European Parliament and of the Council with regard to the harmonised provision for an interoperable EU-wide eCall (OJ L 91, 3.4.2013, p. 1). (5) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (6) Directive 2002/58/EC of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector (Directive on privacy and electronic communications) (OJ L 201, 31.7.2002, p. 37).